Citation Nr: 0006755	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  94-42 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Martin J. McNulty, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to February 
1967, and from October 1970 to July 1974.

This case was developed for appeal as a single-issue case: 
whether new and material evidence had been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder, to include PTSD.  However, the United 
States Court of Appeals for Veterans Claims (Court) held in 
Evans v. Brown, 9 Vet. App. 273 (1996) that a claim will be 
reopened if new and material evidence has been submitted 
since the last final decision on the claim.  Because this 
case has had several final decisions characterizing the issue 
as service connection for PTSD and several final decisions 
characterizing the issue as service connection for a nervous 
condition, the Board has construed the case as having two 
issues: whether new and material evidence has been submitted 
to reopen a claim for entitlement to service connection for 
PTSD; and whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for a psychiatric disorder other than PTSD.

By rating action in July 1977, service connection for a 
nervous disorder was denied.  The veteran was notified of 
that decision by letter of the same month; however, he failed 
to file a timely appeal therefrom and that action became 
final.  The veteran subsequently filed a claim to reopen.  
This claim was denied by an October 1981 rating decision, 
which the veteran did not appeal.  The veteran then filed two 
additional claims to reopen, classifying the issue as service 
connection for PTSD.  These claims were denied by April 1984 
and June 1986 rating decisions; however, appeals of these 
decisions were not perfected.  Recently, the veteran again 
requested that the claim for entitlement to service 
connection for a psychiatric disorder, to include PTSD, be 
reopened.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1993 rating 
decision by the Boston, Massachusetts RO.  This case was 
before the Board in December 1996 when it was remanded for 
additional development.

In the December 1996 Remand, the Board noted that the veteran 
has raised the issue of service connection for a chronic skin 
disorder, both in an August 1991 Veteran's Application for 
Compensation or Pension (VA Form 21-526) and during a May 
1994 personal hearing.  The chronic skin disorder claim was 
referred back to the RO for appropriate action.  The Board 
notes that the RO still has not adjudicated the veteran's 
claim for service connection for a chronic skin disorder; the 
claim is once again referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  In an April 1984 rating decision, the RO, in pertinent 
part, denied entitlement to service connection for PTSD; the 
veteran did not appeal this denial.

2.  Entitlement to service connection for PTSD was denied by 
rating decision in June 1986; the veteran did not appeal this 
denial.

3.  Additional evidence submitted since June 1986 is 
cumulative and is not so significant that it must be 
considered in order to decide fairly the merits of the claim.

4.  In a July 1977 rating decision, the RO, in pertinent 
part, denied entitlement to service connection for a 
psychiatric disorder other than PTSD (characterized as a 
nervous disorder); the veteran did not appeal this denial.

5.  Entitlement to service connection for psychiatric 
disorder other than PTSD (characterized as schizophrenia) was 
denied by rating decision in October 1981; the veteran did 
not appeal this denial.

6.  Additional evidence submitted since October 1981 does not 
tend to show the presence of current disability related to 
service and is not so significant that it must be considered 
in order to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  A June 1986 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. §§ 1110, 5107, 
7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.304, 20.302(a), 
20.1103 (1999).

2.  Evidence received since June 1986 is not new and 
material, and the veteran's claim for service connection for 
PTSD has not been reopened.  38 U.S.C.A. §§ 1110, 5107, 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999). 

3.  An October 1981 rating decision that denied service 
connection for a psychiatric disorder other than PTSD 
(characterized as schizophrenia) is final.  38 U.S.C.A. 
§§ 1110, 5107, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.303, 20.302(a), 20.1103 (1999).

4.  Evidence received since October 1981 is not new and 
material, and the veteran's claim for service connection for 
a psychiatric disorder other than PTSD has not been reopened.  
38 U.S.C.A. §§ 1110, 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active military service from March 1965 to 
February 1967, and from October 1970 to July 1974, to include 
service in Vietnam from March 1971 to January 1972.  Service 
medical records note no complaints or findings of a 
psychiatric disorder, to include PTSD.  The veteran's 
personnel records indicate that his military occupational 
specialty while in Vietnam was that of equipment storage 
specialist.  His awards and decorations include the National 
Defense Service Medal, Vietnam Service Medal, Vietnam 
Campaign Medal, Armed Forces Expeditionary Medal, and Vietnam 
Cross of Gallantry with Palm.

In May 1977, the veteran filed a claim for entitlement to 
service connection for a nervous disorder.  He indicated that 
he had been hospitalized for a nervous disorder that year.

A VA hospitalization report dated from February 1977 to March 
1977 notes that the veteran's mother noticed a change in the 
veteran's behavior two weeks prior to his admission.  After 
drinking wine, the veteran hit a National Guard officer and 
then experienced restlessness, hallucinations, incoherent 
speech, and insomnia.  It was noted that the veteran had been 
referred from Saugus Hospital.  It was further noted that the 
veteran had a questionable history of alcoholism, but no past 
psychiatric or medical history pertinent to the present 
illness.  Assessment was acute psychotic episode, possibly 
due to drug or alcohol intoxication.  Acute schizophrenic 
episode was also thought to be a possibility.

Service connection was denied for a nervous disorder by a 
July 1977 rating decision; the RO noted that the veteran's 
service medical records were negative for complaints or 
findings of a nervous condition.  The RO held that the 
veteran's nervous disorder was not incurred in or aggravated 
by his military service.  The veteran did not appeal this 
denial.

In January 1980, the veteran requested that the claim for 
entitlement to service connection for a nervous disorder, 
characterized as schizophrenia, be reopened.  

VA outpatient treatment records dated from 1978 to 1981 note 
that the veteran was seen on several occasions with various 
complaints.  Treatment records dated in March 1978 note the 
veteran's complaints of nervousness and restlessness.  The 
veteran indicated that he was not sleeping well.  He denied 
hallucinations.  The veteran stated that he was afraid of 
having a nervous breakdown.  Impression was schizoid 
personality.  A December 1979 treatment record notes the 
veteran's complaints of nervousness.  He indicated that he 
was not sleeping.  Upon examination there was no evidence of 
psychosis. thought disorder, or inappropriate behavior.  The 
veteran was friendly and sociable.  Assessment was mild 
anxiety, possibly related to alcohol.  The examiner stated 
that there was no evidence of schizophrenia.

An April 1980 VA examination report notes the veteran's 
complaints of being shaky and nervous at times, hearing 
voices, and difficulty falling asleep.  The veteran reported 
that he has nightmares quite often, usually about Vietnam.  
The examiner noted that the veteran's responses were 
extremely impoverished; the veteran indicated that he could 
remember no dates and had difficulty thinking.  Diagnosis was 
paranoid schizophrenic reaction.

An April 1980 treatment record from Robert J. 
Vanwittenburghe, M.D., the veteran's private physician, notes 
the veteran's complaints of getting nervous easily.  He 
admitted to auditory and visual hallucinations.  The veteran 
reported having flashbacks and nightmares about his duty in 
Vietnam.  The veteran reported that he spent two years in 
Vietnam as an infantryman, where he was wounded once with 
shrapnel in the shoulder.  He indicated that he underwent 
surgery for shrapnel removal.  The veteran also reported that 
he spent one year in Korea as a medic.  The veteran denied 
any psychiatric problems during service.  Impression included 
rule out schizophrenia, paranoid type.  Dr. Vanwittenburghe 
stated, "I am not convinced about a schizophrenic etiology 
for [the veteran's psychotic symptoms,] but rather see them 
to be related to severe alcohol abuse with central nervous 
system and peripheral system deterioration."

Service connection was again denied for a nervous disorder, 
characterized as schizophrenia, by an October 1981 rating 
decision.  The veteran did not appeal this denial.

In November 1983, the veteran filed a claim for entitlement 
to service connection for PTSD.

VA outpatient treatment records dated in November 1983 note 
the veteran's complaints of flashbacks, nightmares about 
killing people and difficulty sleeping.  He denied 
hallucinations.  Assessment was possible recurrence of 
schizophrenia.

Service connection was denied for PTSD by an April 1984 
rating decision; the RO noted that PTSD was not shown by the 
evidence of record.  The veteran did not appeal this denial.

VA outpatient treatment records dated from 1983 to 1986 were 
received by the RO in February 1986.  These treatment records 
note that the veteran was seen on several occasions with 
various complaints.  A February 1984 treatment record notes 
the veteran's complaints of restlessness and flashbacks.  
Assessment was schizophrenia by history.  A January 1986 
treatment record notes the veteran's complaints of combat 
flashbacks and nightmares.  He reported hearing voices at 
times.  There was no apparent thought disorder.  The examiner 
noted that the veteran was difficult to assess.  Assessment 
included chronic schizophrenia and rule out PTSD.  February 
1986 treatment records note the veteran's complaints of 
combat nightmares and flashbacks.  No delusions or 
hallucinations were present.  Assessment was probably simple 
schizophrenia.

An April 1986 VA examination report notes the veteran's 
complaints of "stress."  The examiner noted that history 
taking with the veteran was extremely difficult, as the 
veteran had a considerable amount of memory loss and a very 
poor ability to communicate.  The veteran reported that he 
served in Vietnam for one and a half to two years.  He 
indicated that he had tours of duty at Long Binh, and that he 
was a specialist in howitzers.  Upon examination, the veteran 
had a great deal of difficulty remembering anything.  The 
examiner noted that the veteran was quite frightened and 
disturbed by references to Vietnam.  The veteran spoke of 
babies being killed, soldiers being shot, and civilians being 
slaughtered "all over the place," but could not remember 
the specific places.  He also remembered sustaining a 
shrapnel wound to his shoulder during one battle.  His 
associations were loose, tangential, and, at times, 
fragmented.  There was a flatness of affect.  Diagnoses 
included schizophrenic disorder, undifferentiated type, 
chronic and PTSD, chronic, moderate.

Service connection was denied for PTSD by a June 1986 rating 
decision; the RO noted that although a diagnosis of PTSD was 
shown by the evidence of record, there was no evidence of 
combat or a verified stressor.  The veteran did not appeal 
this denial.

In August 1991, the veteran requested that the claim for 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, be reopened.

During a January 1993 VA examination, the veteran complained 
that he "got messed up in 'Nam."  He reported dreaming 
about tanks running over kids, people getting blown up, 
child-burning, running through the jungle, and mortar rounds 
coming in.  Examination revealed that the veteran had 
hallucinatory episodes that seemed to be primarily combat-
related; however, the veteran was unable to describe the 
exact nature of these experiences.  The veteran's mother 
indicated that she does not allow the veteran to ride in the 
front seat of her car, due to several episodes wherein the 
veteran grabbed the steering wheel to "avoid boobytraps" in 
the road.  The veteran reported frequent nightmares and 
flashbacks.  He indicated that he has no friends.  He further 
indicated that he is hypervigilant, jumpy and afraid.  The 
examiner stated that the veteran was "very, very vague 
concerning the nature of his problems, his current 
circumstances or the kind of experiences he had in the 
military that he feels are responsible for his current 
difficulties."  Diagnosis was chronic and severe PTSD, with 
associated recurrent psychotic episodes.  The examiner stated 
that he reviewed the veteran's medical records; however, he 
noted that he did not have the veteran's military personnel 
records, "nor [was] the [veteran] capable of providing 
details in terms of his military experience."

The veteran testified during a May 1994 personal hearing that 
he saw "a lot of combat" and "killed kids" in Vietnam.  He 
indicated that he took part in search and destroy missions as 
part of his military duties.  The veteran stated that he had 
problems with his nerves while in Vietnam, and was given 
"some kind of pills to calm . . . down."  The veteran's 
mother testified that following the veteran's service, he was 
seen at the Bedford VA Hospital in 1974 for psychiatric 
problems.

Following remand by the Board in November 1996, VA treatment 
records were received by the RO.  These treatment records, 
dated from 1977 to 1981, note that the veteran was seen on 
numerous occasions with various complaints.  These records 
are essentially duplicative of those previously received and 
considered by the RO.  No Bedford VA Hospital records dated 
in 1974 were located.

In a February 1997 letter, the veteran's representative 
stated that "the Saugus Hospital closed permanently some 
time in the late 1970's and it has been impossible for us to 
locate the records."

In addition, the RO obtained the medical records relied upon 
by the Social Security Administration (SSA) in its 1983 
decision in favor of the veteran.  Records pertaining to the 
veteran's psychiatric treatment-including VA outpatient 
treatment reports and private treatment records-are 
essentially duplicative of evidence previously received and 
considered by the RO.  In addition, other records include 
treatment records from Saugus General Hospital dated from 
1967 to 1978.  A February 1977 treatment record notes that 
the veteran was seen for probable acute psychosis.  No 
complaints or findings of a psychiatric disorder, to include 
PTSD, were noted prior to 1977.  SSA rated the veteran as 
disabled, with organic personality syndrome noted as his 
primary disability.

Analysis

An October 1981 rating decision denied the veteran's claim 
for service connection for a psychiatric disorder other than 
PTSD (characterized as schizophrenia), on the basis that the 
veteran's psychiatric disorder was not incurred in or 
aggravated by his military service.  Although the veteran was 
given written notification of this determination that same 
month, a timely appeal was not thereafter received.  The 
rating decision, therefore, became final.  A June 1986 rating 
decision denied the veteran's claim for service connection 
for PTSD, on the basis that there was no evidence of a 
verified stressor.  Although the veteran was given written 
notification of this determination that same month, a timely 
appeal was not thereafter received.  The rating decision, 
therefore, became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (1999).

A claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or by the RO).

In determining whether new and material evidence has been 
submitted, the Board must conduct a two-part analysis.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Second, if it is determined that the evidence is new and 
material, the Board must reopen the veteran's claim and 
evaluate the merits of that claim in light of all the 
evidence, both old and new.  Masors v. Derwinski, 2 Vet. App. 
181, 185 (1992). 

PTSD
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(d)   

At the time of the June 1986 rating decision, the evidence 
for consideration was the same evidence before the RO in 
April 1984 (the veteran's service records, which contain no 
evidence that the veteran engaged in combat and no findings 
of PTSD; a VA report of hospitalization dated from February 
1977 to March 1977, which notes no complaints or findings of 
PTSD; VA outpatient treatment reports dated from 1978 to 
1983, which note no findings of PTSD; an April 1980 VA 
examination report, which notes no findings of PTSD; and a 
private treatment record dated in April 1980, which notes no 
findings of PTSD) as well as additional evidence submitted by 
the veteran in an effort to reopen his claim.  This newly 
received evidence included VA outpatient treatment records 
dated from 1983 to 1986, which note no findings of PTSD, and 
an April 1986 VA examination report, wherein diagnosis 
included chronic, moderate PTSD based on a history (as 
reported by the veteran) of sustaining a shrapnel wound 
during combat and witnessing babies being killed, soldiers 
being shot and civilians being slaughtered.  Upon 
consideration of this evidence, the RO denied service 
connection for PTSD, noting the absence of service department 
evidence that the veteran engaged in combat or credible 
supporting evidence of a service stressor.  The June 1986 
rating decision was not appealed and became final.

In August 1991, the veteran requested that the claim for 
entitlement to service connection for PTSD be reopened.  The 
newly submitted evidence includes: a January 1993 VA 
examination report; a transcript from the veteran's May 1994 
personal hearing; VA treatment records dated from 1977 to 
1981, and records received from SSA in 1997 and 1998.

The January 1993 VA examination report notes the veteran's 
complaints of dreaming about tanks running over kids, people 
getting blown up, child-burning, running through the jungle 
and mortar rounds coming in, as well as a diagnosis of 
chronic and severe PTSD with associated recurrent psychotic 
episodes.  The veteran's complaints and the examiner's 
diagnosis are essentially duplicative of evidence previously 
received and considered by the RO in the June 1986 rating 
decision.  Furthermore, the VA examination report does not 
contain a diagnosis of PTSD based on a verifiable stressor; 
therefore, the evidence does not constitute new and material 
evidence sufficient to reopen the claim of service connection 
for PTSD.

In addition, the other newly submitted evidence includes a 
transcript from a May 1994 personal hearing.  During the 
hearing, the veteran testified that he saw "a lot of 
combat" while in Vietnam.  He further testified that he has 
PTSD as a result of his Vietnam service.  This testimony is 
essentially duplicative of allegations previously made and 
considered.  Moreover, the Board notes that lay assertions of 
medical causation do not suffice to reopen a claim under 
38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Therefore, the veteran's statements do not afford a 
basis upon which his claim may be reopened.   

The other newly submitted evidence includes VA treatment 
records dated from 1977 to 1981 and treatment records 
received by SSA in 1997 and 1998.  The VA treatment records 
are duplicative of medical records considered by the RO in 
the April 1984 rating decision.  Therefore, they do not 
constitute new and material evidence sufficient to reopen the 
claim of service connection for PTSD.  Most of the records 
received from SSA note diagnoses for disabilities not herein 
at issue.  No diagnosis of PTSD based on a verifiable 
stressor was noted.  As this medical evidence is not material 
to the claim at hand, it does not afford a basis upon which 
the veteran's claim may be reopened.

The Board finds that no new and material evidence has been 
presented sufficient to reopen the claim of service 
connection for PTSD.

Psychiatric Disorder Other Than PTSD

At the time of the October 1981 rating decision, the evidence 
for consideration was the same evidence before the RO in July 
1977 (the veteran's service medical records, which no 
complaints or findings of a psychiatric disability; and a VA 
report of hospitalization dated from February 1977 to March 
1977, which notes an assessment of acute psychotic episode) 
as well as additional evidence submitted by the veteran in an 
effort to reopen his claim.  This newly received evidence 
included: VA outpatient treatment records dated from 1978 to 
1981, which note the veteran's ongoing psychiatric treatment 
following service and diagnoses including schizoid 
personality and anxiety; an April 1980 VA examination report, 
which notes a diagnosis of paranoid schizophrenic reaction; 
and an April 1980 treatment record from the veteran's private 
physician, which notes an impression of rule out 
schizophrenia and attributes the veteran's symptoms to severe 
alcohol abuse with central nervous system and peripheral 
system deterioration.  Upon consideration of this evidence, 
the RO denied service connection for a psychiatric disorder 
(characterized as schizophrenia), noting that no evidence of 
a psychiatric disorder incurred in or aggravated by service 
had been presented.  The October 1981 rating decision was not 
appealed and became final.

In August 1991, the veteran requested that the claim for 
entitlement to service connection for a psychiatric disorder, 
other than PTSD, be reopened.  The newly submitted evidence 
includes: VA outpatient treatment records dated from 1983 to 
1986; April 1986 and January 1993 VA examination reports; a 
transcript from the veteran's May 1994 personal hearing; VA 
treatment records dated from 1977 to 1981; and records 
received from SSA in 1997 and 1998.

The VA outpatient treatment records dated from 1983 to 1986 
note continuing psychiatric treatment following service; 
diagnosis included schizophrenia.  This additional evidence 
shows treatment for a psychiatric disorder following service, 
but no findings relating the problem to active military 
service are given.  As the private treatment records are not 
material to the claim at hand, demonstrating only that the 
veteran had post-service problems, they do not afford a basis 
upon which the veteran's claim may be reopened.  Furthermore, 
the private treatment records do not refer to aggravation of 
a psychiatric disorder or the onset of a psychiatric disorder 
during service; therefore, the evidence does not constitute 
new and material evidence sufficient to reopen the claim of 
service connection for a psychiatric disorder other than 
PTSD.

The April 1986 VA examination report notes findings of 
flattened affect and loose associations.  Diagnosis included 
chronic, undifferentiated schizophrenic disorder.  No 
findings relating the diagnosis to active military service 
are given.  As the examination report is not material to the 
claim at hand, demonstrating only that the veteran had post-
service problems, it does not afford a basis upon which the 
veteran's claim may be reopened.  Furthermore, the 
examination report does not refer to aggravation of a 
psychiatric disorder or the onset of a psychiatric disorder 
during service; therefore, the evidence does not constitute 
new and material evidence sufficient to reopen the claim of 
service connection for a psychiatric disorder other than 
PTSD.

The January 1993 VA examination report reflects diagnoses for 
a disability not herein at issue.  No diagnosis of a 
psychiatric disorder other than PTSD was noted.  As this 
medical evidence is not material to the claim at hand, it 
does not afford a basis upon which the veteran's claim may be 
reopened.

In addition, the other newly submitted evidence includes a 
transcript from a May 1994 personal hearing.  During the 
hearing, the veteran testified that his psychiatric 
disability began during service.  Specifically, he stated 
that he had some problems with his nerves during service, and 
was given "some kind of pills to calm . . . down."  His 
mother testified that the veteran was hospitalized for 
psychiatric problems following service in 1974.  The Board 
notes that lay assertions of medical causation do not suffice 
to reopen a claim under 38 U.S.C.A. § 5108.  Moray, supra.  
In short, because the veteran's opinion is not supported by 
medical expertise, it is not probative of the issue at hand, 
namely whether the veteran has a current disability that is 
attributable to service.  Therefore, the statements do not 
afford a basis upon which the veteran's claim may be 
reopened.

The other newly submitted evidence includes VA treatment 
records dated from 1977 to 1981 and treatment records 
received by SSA in 1997 and 1998.  The VA treatment records 
are duplicative of medical records considered by the RO in 
the October 1981 rating decision.  Therefore, they do not 
constitute new and material evidence sufficient to reopen the 
claim of service connection for a psychiatric disorder other 
than PTSD.  The records received from SSA note psychiatric 
treatment following service; the earliest evidence of 
psychiatric treatment is a February 1977 treatment record, 
which notes a diagnosis of probable acute psychosis.  Most of 
the treatment records received from SSA are duplicative of 
those considered by the RO in the October 1981 rating 
decision.  This additional evidence shows treatment for 
psychiatric problems following service, but no findings 
relating the problem to active military service are given.  
As the treatment records received from SSA are not material 
to the claim at hand, demonstrating only that the veteran had 
post-service problems, they do not afford a basis upon which 
the veteran's claim may be reopened.  Furthermore, the 
treatment records received from SSA do not refer to 
aggravation of a psychiatric disorder or the onset of a 
psychiatric disorder during service; therefore, the evidence 
does not constitute new and material evidence sufficient to 
reopen the claim of service connection for a psychiatric 
disorder other than PTSD.  As this medical evidence is not 
material to the claim at hand, it does not afford a basis 
upon which the veteran's claim may be reopened.

The Board finds that no new and material evidence has been 
presented sufficient to reopen the claim of service 
connection for a psychiatric disorder other than PTSD.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for PTSD is not reopened.

New and material evidence not having been submitted, the 
claim for service connection for a psychiatric disorder other 
than PTSD is not reopened.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

